Citation Nr: 0617310	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-36 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from September 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
nervous condition including post-traumatic stress disorder in 
an October 1990 rating decision. 

2.  Evidence obtained since the October 1990 rating decision 
denying service connection for post-traumatic stress disorder 
is new and relates to unestablished facts necessary to 
substantiate the claim. 

3.  The veteran does not have post-traumatic stress disorder 
attributable to service.


CONCLUSIONS OF LAW

1.  The RO's May 1993 decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2005).

2.  New and material evidence has been received since the May 
1993 decision, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in January 2002 and April 2003, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced in this case as his claim is for entitlement to 
service connection and he was given specific notice with 
respect to the elements of a basic service-connection claim 
and cannot be prejudiced by not receiving notice of 
downstream issues that are not reached by a denial of the 
underlying benefit.  

In the January 2002 letter, the RO informed the veteran that 
he would need to submit new and material evidence in order to 
reopen his claim.  Although the Board does not make a 
determination as to whether this letter is sufficient to meet 
the requirements of Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006), any deficiency is harmless error as the 
Board's decision is favorable in regard to reopening the 
veteran's claim.  Thus, the Board finds that VA met its duty 
to notify the veteran of his rights and responsibilities 
under the VCAA.  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the January 2002 and April 2003 
letters were issued before the May 2003 rating decision which 
denied the benefit sought on appeal; and, thus, the notice 
was timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  The Board 
notes that the RO sought additional information from the 
veteran in order to be able to corroborate the veteran's 
alleged stressors, but the veteran did not supply the 
additional facts needed in order to seek corroboration of the 
alleged stressors through the U.S. Army and Joint Services 
Record Research Center (JSRRC) (formerly U.S. Armed Services 
Center for Unit Records Research (CURR)).  The Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.  A VA examination is 
not necessary at this point, because the Board's denial of 
service connection is based on the lack of stressor 
corroboration.

The veteran alleged that he has post-traumatic stress 
disorder due to stressful events he experienced while in 
Vietnam.  The veteran specifically alleges that the unit of 
soldiers serving next to his unit were all killed, that he 
saw a friend blown-up while driving a truck, witnessed 
captured members of the Vietcong dismembered, and that the 
veteran's jeep had bloody body parts in it.

The Board notes that the veteran marked that he had "nervous 
trouble of any sort" on his Report of Medical History upon 
enlistment and discharge.  The record, however, contains no 
further information regarding this nervous condition and the 
veteran has made no claim that this unidentified nervous 
condition was incurred in or aggravated by service.

An October 1990 rating decision denied the veteran's claim of 
service connection for post-traumatic stress disorder finding 
that the evidence did not show that the veteran currently had 
the disorder.  The Board notes that the RO reopened the 
veteran's claim in its May 2003 rating decision.  The Board, 
however, is required to address the issue of reopening 
despite the RO's denial of service connection on the merits.  
See Barnett v. Brown, 83 F.3d 1380 (1996).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed after August 2001, such 
as this claim, "new and material evidence" is defined as 
evidence not previously submitted to agency decision-makers 
which, when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 38 C.F.R. § 3.156(a).  With these 
considerations, the Board must now review all of the evidence 
which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision in October 1990.  At this stage, the credibility of 
new evidence is presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

At the time of the October 1990 rating decision, the record 
included a VA psychiatric examination in which the examiner 
diagnosed mild depressive reaction and did not make a 
diagnosis of post-traumatic stress disorder.  During the VA 
psychiatric examination, the veteran alleged stressful events 
he experienced while in Vietnam.

Since the October 1990 rating decision, evidence has been 
obtained that the veteran is being treated through the VA for 
post-traumatic stress disorder.  In addition, the veteran has 
submitted statements which provide additional details 
regarding the events he alleged as his stressors.  Such 
evidence relates to the veteran's unestablished facts that 
the veteran currently has post-traumatic stress disorder and 
that he experienced a stressful event while in service in 
Vietnam.  In addition, the evidence is not cumulative or 
redundant of previously submitted evidence.  Therefore, the 
Board concludes that the evidence is both new and material.  
The claim is reopened.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).

For post-traumatic stress disorder, service connection 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of a 
mental disorder must conform to the DSM-IV and be supported 
by the findings of a medical examiner.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The veteran served as a member of the 554 Maintenance Company 
and was a parts specialist.  Although the veteran alleged 
that there was incoming rockets and sniper fire upon his 
camp, the veteran does not allege that he engaged in combat.  
As there is no evidence of record that indicates that the 
veteran engaged in combat, the veteran's alleged stressors 
require verification.  

The veteran's alleged experiences, including witnessing a 
friend being blown-up and other horrific situations, would 
qualify as stressors.  In the veteran's description of the 
stressors, he did not provide any names or specific dates.  
In January 2004, the RO requested that the veteran provide 
more detailed information, including a two-month date range 
during which each alleged stressful event occurred, the 
veteran's unit assignment at the time of each alleged 
stressful event, and the geographic location of each alleged 
event.  

The RO received a statement from the veteran in February 
2004.  The veteran noted that he served in Vietnam from 
October 1967 to September 1968 and that he only remembers one 
person's real name, as nicknames were usually used; he 
provided that one name without indicating the person's 
relationship to any of the alleged stressors.  The RO 
informed the veteran that this was not sufficiently detailed 
information.  In October 2002, the veteran responded that he 
had provided all the information for which he was asked.  The 
Board notes, however, that the veteran did not provide 
specific date ranges or geographic locations, as the RO 
requested.

As noted, there is no evidence that the veteran served in 
combat and he has been unable to provide evidence sufficient 
to verify that he was present when all the members of the 
unit next to his unit were killed or any of the other alleged 
stressors.  Therefore, the Board finds that the veteran does 
not have a corroborated in-service stressor upon which a 
diagnosis of post-traumatic stress disorder may be based.  In 
addition, although the veteran participates in treatment for 
post-traumatic stress disorder and a VA social worker has 
indicated that the veteran has been assessed as having post-
traumatic stress disorder, there is not any medical diagnosis 
of record finding the veteran to have post-traumatic stress 
disorder instead of the previously diagnosed mild depressive 
reaction.

In concluding that the veteran's did not acquire post-
traumatic stress disorder attributable to service, the Board 
relied upon the lack of a credible supporting evidence that 
the claimed in-service stressor occurred.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the claim 
must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990); Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001).  


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for post-traumatic 
stress disorder is reopened.

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


